 In the Matter of AMERICAN ZINC COMPANY OF ILLINOIS,EMPLOYERandINTERNATIONAL UNIONOF MINE,MILL AND SMELTERWORKERS,CIO, PETITIONERCaseNo. 14-R-1496.-Decided February 12, 1947Messrs. Henry Driemeyer, N. L. AllenandMilford Riggs, Jr.,all ofEast St. Louis, Ill., for the Company.Mr. Joseph Verdu,of East St. Louis, Ill., for the International.Mr. Elmer Adams,of Collinsville, Ill., for Local 860.Mr. Florentino Fernandez,of East St. Louis, Ill., for Local 82.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St.Louis, Missouri, on August 21, 1946, before Keith W. Blinn, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.During the course of thehearing the Employer moved to dismiss the proceeding on the groundthat under the principles enunciated in theBriggs-Indianacase,' thecontract to which the International Union is a party estops the Peti-tioner from seeking to represent salaried employees.The motion wasreferred to the Board.For the reasons hereinafter set forth, themotion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYE':American Zinc Company of Illinois, a Maine corporation licensedto do business in the State of Illinois, has its principal office at St.Louis, Missouri, and a plant located at Fairmont City, Illinois. It isa susbidiary of American Zinc, Lead and Smelting Company. At theFairmont City plant; which is the only plant involved in this pro-ceeding, the Employer is engaged in smelting zinc concentrates.1Matter ofBriggs-Indiana Corporation,63 N. L R. B. 1270.72 N. L. R. B., No. 102.540 AMERICAN ZINC COMPANY OF ILLINOIS541During the year 1945, the Employer purchased raw materials andsupplies valued in excess of $500,000, of which approximately 50 per-cent was purchased and shipped from points outside the State ofIllinois to its plant in the State of Illinois.During the same period,the Employer sold finished products valued in excess of $500,000, ofwhich in excess of 50 percent was sold and shipped from its plantin Illinois to points outside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, hereincalled the International, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn July 27, 1942, the Employer and the International entered intoa collective bargaining agreement covering the Employer's produc-tion and maintenance employees.The contract was signed by boththe International and 'its Local 82,2 and provided that it would con-tinue in effect until May 31, 1943, and thereafter from year to yearunless the parties thereto began negotiations for a new agreement60 days prior to the expiration date, and that the contract wouldcontinue in effect during the period of negotiations if such period ex-tended beyond the expiration date. It provided, further, that neitherthe International nor its Local 82 would accept salaried employeesor foremen as members. The contract was renewed for 3 successiveyears, and prior to May 31, 1946, the parties commenced negotiationsfor a new agreement.On or about May 15, 1946, the International initiated efforts to or-ganize the Employer's salaried employees into a local union with theintent of issuing a separate charter to such local once it was formed.On June 16, 1946, the International wrote to the Employer requestingrecognition as the exclusive representative of a group of the Employ-er's salaried employees.On June 26, 1946, the Employer replied,stating that it would refuse to accord recognition to the Internationalfor the reason that the then existing contract covering productionand maintenance workers, expressly provided that the Internationalwould not accept salaried employees as members.02The full name of this Local,referred to herein as Local 82,is Fairmont Smelter Workers,Local No 82 542DECISIONSOF NATIONALLABOR RELATIONS BOARDOn June 20, 1946, the International filed the petition herein andon August 6, 1946, it issued a charter to Fairmont Technical Workers,Local No. 860, herein referred to as Local 860, as the organizationwhich would represent the group of salaried employees theretoforeorganized if successful in these proceedings.At the hearing, theInternational officials testified that Local 860 would be the contract-ing party in any collective bargaining agreement covering salariedemployees which might hereafter materialize.As appears from a stipulation of the parties executed subsequentto the hearing, the Employer and the International and its Local 82signed a new agreement on September 12, 1946, effective as of June 1,1946, which provided,inter alia,that the contracting unions would notaccept for membership in Local 82 8 any salaried employees of theEmplpyer.The Employer urges that, under the principles enunciated in theBriggs-Indianacase,4 the contract existing at the time the petition wasfiled estopped the International from seeking to represent the salariedemployees.As we have noted, however, that contract has now beenterminated and has been replaced by a new agreement.Pursuant tothe latter agreement the International has contracted only that it willnot accept salaried employees as members of Local 82.As we havenoted, the International chartered Local 860 to represent the em-ployees here involved.Under these circumstances, we find that theexisting contract is not a bar to a present determination of representa-tives,-', and that it consequently is unnecessary for us to determine theapplicability of the principles enunciated in theBriggs-India'tacase.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.lv. TIIE APPROPRIATE UNITThe Petitioner seeks a unit comprised of all employees of theanalytical laboratory and the sample room of the Employer at itsFairmont City plant, excluding office and clerical employees and super-visors.The Employer took no position with respect to the appropri-ateness of the unit as a whole; it claimed, however, contrary to thePetitioner's contention, that one Elmer Adams, an employee in thesample department, is a supervisor and should be excluded from theunit.3The prior agreement provided only that the signatory unions would not acceptsalariedemployees and foremen*as members In contrast to that general pledge, the new agreementprovides that the signatory unions would not accept salaried employeesand foremen asmembers in Local 82-Matter of Briggs-Indiana Corporation,63 N L. R. B 1270.CfMatter of Inland Steel Company,67 N. L R. B. 1053. AMERICAN ZINC COMPANY OF ILLINOIS543Elmer Adams supervises the work of the three or four sample roomemployees.While Adamsperforms manual work along with theother employees and has no authority to hire or discharge,he is theonly supervisor present in the sample room and his recommendationsas to the discharge,discipline,or efficiency of the employees in thatdepartment are accorded serious consideration by the Employer's per-sonnel officials.Upon these facts,we find that Adams possesses super-visory status within the Board's customary definition thereof.Accord-ingly,we shall exclude him from the unit.We find that all employees of the Employer's analytical laboratoryand sample room at its FairmontCity,Illinois, plant, excluding officeand clerical employees,the supervisor of the sample room,e the HeadChemist, the Chief Chemist' and all or any other supervisory em-ployees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with American Zinc Company ofIllinois, Fairmont City, Illinois, an election by secret ballot shall beconducted as early as possible, but-not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily,laid off, and including employ-ees in the armed forces of the United States who present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Fairmont Technical Workers, LocalNo. 860, of International Union of Mine, Mill and Smelter Workers,CIO,s for the purposes of collective bargaining.IElmer Adams.7The parties agree that the Chief Chemist and the Head Chemist are supervisory em-ployees and should be excluded from the unit$The request of the Petitioner that it appear on the ballot as designated above is herebygranted.731242-47-vol 7236